Case 4:20-cv-10073-JLK Document 1 Entered on FLSD Docket 07/07/2020 Page 1 of 9
Case 4:20-cv-10073-JLK Document 1 Entered on FLSD Docket 07/07/2020 Page 2 of 9




                                    2
Case 4:20-cv-10073-JLK Document 1 Entered on FLSD Docket 07/07/2020 Page 3 of 9




                                     3
Case 4:20-cv-10073-JLK Document 1 Entered on FLSD Docket 07/07/2020 Page 4 of 9




                                     4
Case 4:20-cv-10073-JLK Document 1 Entered on FLSD Docket 07/07/2020 Page 5 of 9




                                   5
Case 4:20-cv-10073-JLK Document 1 Entered on FLSD Docket 07/07/2020 Page 6 of 9




                                     6
Case 4:20-cv-10073-JLK Document 1 Entered on FLSD Docket 07/07/2020 Page 7 of 9




                                   7
Case 4:20-cv-10073-JLK Document 1 Entered on FLSD Docket 07/07/2020 Page 8 of 9
Case 4:20-cv-10073-JLK Document 1 Entered on FLSD Docket 07/07/2020 Page 9 of 9
